DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 8-10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with the applicants that it is not possible to recirculate the sulfuric acid if the evaporation (3) is shut down. However, tank (4) stored the concentrated sulfuric acid for the start-up of the equipment; therefore, the tank (4) would have enough sulfuric acid to keep the start-up of the reaction of nitration. Also, there is no requirement that the plant section (III) being shutdown at the same time with plant sections (IV-VII) plant section (III) has the input stream for the respective plant section. Also, the argument regarding to the barrier circuit is moot since Admitted Prior Art (US2018/0346405 A1) states that “The setting-up of a barrier circuit which enables the setting to circulation mode only in the event of interrupted supply of benzene and nitric acid is likewise conceivable. Suitable software and hardware products are commercially available and known to those skilled in the art. Any necessary programming and adaptation operations are within the routine duty which is customary to the person skilled in the art.” (Paragraph [0077]).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knauf et al. (WO-2014/016289 using US Patent No. 9,284,255 B2, an English equivalent document), Knauf et al. (EP-1816117 using US Patent No. 7,326,816, an English equivalent document, as evidence) in view of Leschinski et al. (US 2012/0205308 A1) and Admitted Prior Art (APA) (US2018/0346405 A1).
Regarding Claim 6, Knauf et al. reference discloses a plant for preparation of nitrobenzene, comprising the following plant sections: 
(I) a reactor for nitration of benzene with a mixture of nitric acid and sulfuric acid to form nitrobenzene (Figure 2, numerals 1 – reactor, 13 – benzene, 12-nitric acid, 4- sulfuric acid tank, and 11- sulfuric acid), and
(II) a phase separation apparatus for phase separation of the reaction mixture obtained in the reactor (I) into an aqueous sulfuric acid-containing phase and an organic nitrobenzene- containing phase (Figure 2, numeral 2 – phase separation, 15 – organic phase, 16 – sulfuric acid phase); and 
 (III) an evaporator (III.a) for concentration of the aqueous sulfuric acid-containing phase and a sulfuric acid reservoir tank (III.b) for accommodation of the concentrated aqueous sulfuric acid- containing phase and the provision thereof for the reactor (I) (Figure 2, numerals 3- evaporator, 4 – sulfuric acid reservoir tank, 11- recycled sulfuric acid to reactor (1)), 
(IV) a wash vessel with phase separation unit per wash stage or a wash vessel and a separate phase separation apparatus per wash stage for at least two-stage washing of the organic nitrobenzene-containing phase from (II) (Figure 2, numeral 6 and Page 1, Lines 42-48 – EP 1 816 117 B1 (Knauf et al. - - page 2, Lines 14-42), and
(V) a distillation apparatus for purification of the organic nitrobenzene-containing phase from (IV) (Figure 2, numeral 7);
wherein the plant is configured such that during an interruption lasting from 1 hour to 1 day in the preparation of nitrobenzene forced by requirements for inspection, repair, maintenance or cleaning in the plant, the entire plant is not stopped, but instead one or more but not all of plant section (I) to (VII) are shut down (Figure 2, the plant sections (I) and (II) being unaffected by the shutdown of the sections III, IV and V since the all reactants: benzene (13), nitric acid (12) and sulfuric acid (16) can supply to the reactor (I) while the plant sections IV-V are shutdown and Abstract and Column 4, Lines 1-11- the plant is configured and capable of handling the shutdown and start-up since the invention of Knauf et al. provides a process for the production of nitrobenzene in which particular attention is paid to the critical period of the start-up of the reaction; therefore, the plant would be shutdown (for any purposes) and start-up with  significantly reduced difficulties).
However, Knauf et al. does not discloses (VI) a wastewater collection vessel and an apparatus for distillation or stripping for collection and subsequent cleaning of the wastewater from the first wash stage from (IV), and (VII) a wastewater collection vessel and an apparatus for distillation or stripping which may be connected up- and/or downstream of an apparatus for thermal pressure decomposition, for collection and subsequent cleaning of the wastewater from the second wash stage from (IV). Knauf et al. also does not discloses a process control unit and a barrier circuit enables the setting to circulation mode only after the process control unit has automatically shut down the supply of benxen and nitric acid.
Leschinski et al. reference discloses a process and apparatus for purifying wastewater from the workup of crude aromatic nitro compounds comprising a stripping unit, a thermolysis unit, distillation column and a phase separator (Figure 1, numerals 4 – wastewater stream, 2- washing and separation units, 5 – stripping unit, 6 – thermolysis unit same as claimed thermal pressure decomposition, 9 – distillation column and 20 –phase separation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant of Knauf et al. with a plant sections for purifying wastewater from the workup of crude aromatic nitro compounds as taught by Leschinski et al., since Leschinski et al. states at Abstract that such a modification would obtain in the purification of crude aromatic nitro compounds after the nitration of aromatic compounds.
Admitted prior art (APA) discloses that “The setting-up of a barrier circuit which enables the setting to circulation mode only in the event of interrupted supply of benzene and nitric acid is likewise conceivable. Suitable software and hardware products are commercially available and known to those skilled in the art. Any necessary programming and adaptation operations are within the routine duty which is customary to the person skilled in the art.”. Also, the plant of Knauf et al. inherently comprises a control means for operating the process for producing nitrobenzene such as start-up, during the production of nitrobenzene. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a process control unit and a barrier circuit as taught by APA and Krauf, since APA states at Paragraph [0077] that suitable software and hardware products are commercially available and known to those skilled in the art.
 Regarding Claim 8, Knauf et al., Leschinski et al. and APA references disclose the plant as claimed in claim 6, plant section (IV) comprising: 
(IVa) a wash vessel with phase separation unit or a wash vessel and a separate phase separation apparatus for washing and subsequent phase separation of the organic nitrobenzene- containing phase from (II) (Knauf et al. (‘816) - Abstract – acidic wash), 
(IVb) a wash vessel with phase separation unit or a wash vessel and a separate phase separation apparatus for washing and subsequent phase separation of the organic nitrobenzene- containing phase from (IVa) (Knauf et al. (‘816) - Abstract –alkaline wash), and 
(IVc) a wash vessel with phase separation unit or a wash vessel and a separate phase separation apparatus for washing and subsequent phase separation of the organic nitrobenzene- containing phase from (IVb) (Knauf et al. (‘816) - Abstract – neutral wash).
Regarding Claim 9, Knauf et al., Leschinski et al., and APA references disclose the plant as claimed in claim 6, wherein, independently of one another or simultaneously, the output stream in every plant section that has not been shut down can be recycled and again used as an input stream for the respective plant section or an upstream plant section (Knauf et al. – Figure 1, numerals 11 and 21 and Figure 2, numerals 11, 11*, 24, and 16*).
Regarding Claim 10, Knauf et al., Leschinski et al., and APA references disclose the plant as claimed in claim 6, wherein the plant is configured such that the output stream from plant section (V) can be used as an input stream for plant section (IV) (Leschinski et al. – Figure 1, numeral 21).
	Regarding Claim 16, Knauf et al., Leschinski et al., and APA references disclose the plant as claimed in claim 6, wherein an apparatus for thermal pressure decomposition is arranged upstream and/or downstream of the apparatus for distillation or stripping (Leschinski et al. - Figure 1, numerals 5 – stripping unit, 6 – thermolysis unit same as claimed thermal pressure decomposition, 9 – distillation column and 20 –phase separation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774